Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
        a terminal disclaimer has been filed on 6/02/21 to obviate an obviousness type double patenting rejection with patent # 10,778,482.
Regarding claims 1 and 10, the closest prior art, Al-Eidan (US 2008/0,025,439), disclose a circuit and its process comprising: (a) a signal input adapted to receive spread frequency shift key signals that include mark signals at a mark frequency and that include space signals at a space frequency (a FSK system using multiple mark and space frequencies; ¶s 67, 109); detecting the peak power spectral density by a group of digital signal processor program steps that initializes the system, and defines the mark frequency and the space frequency (¶ 84), the digital signal processor may be configured to output a digital signal based upon a comparison of successive calculated frequencies associated with a peak power of a power spectrum density of successive samples of the filtered FM signal samples (¶s 20, 30).   
However, the cited prior art fails to disclose or suggest a circuit and its process further comprising: (b) mark signal power estimate circuitry having a mark signal input coupled to the signal input and having a mark power estimate output; (c) space signal power estimate circuitry having a space signal input coupled to the signal input and having a space power estimate output; (d) mark signal circuitry having an input coupled to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANA N LE/Primary Examiner, Art Unit 2648